DETAILED ACTION
1	This action is responsive to the amendment filed on December 08, 2021.
2	The terminal disclaimer filed on 12/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Patent No. 11,065,909 B2,  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
3	Claims 1-5 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (US 2005/0070434 A1) teaches an apparatus for forming a dye sublimation image in the first surface of a substrate comprising at least one platen (see page 7, paragraph, 0088), a cooling device (plate) attached at one side of platen, a dye carrier, a membrane textured cover, a vacuum pump (see page 7, paragraphs, 0088-0091) and wherein the apparatus also comprises a heater that provided for heating the dye carrier to a sublimation temperature when the substrate and the dye carrier are in the first part of the path and the cooler is provided for cooling the dye carrier to de-pressure temperature when the substrate and the dye carrier are in the second part of the path  (see page 3, paragraph 0028). However, the closest prior art of record (US’ 434 A1) does not teach or disclose a texture cover with a texture to be transferred to the plastic substrate as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of apparatus for texturing plastic substrates.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761